Citation Nr: 0627574	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  04-39 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date prior to February 22, 1999 
for the grant of service connection for large cell lymphoma 
with spleen and bone marrow involvement, for the purpose of 
accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran was served on active duty from January 1966 to 
November 1968.  He died in July 2001.  The appellant, the 
veteran's surviving spouse, receives dependency and indemnity 
compensation benefits as the result of service connection for 
the cause of the veteran's death.

Prior to his death, the veteran had perfected an appeal of 
the issue of entitlement to an effective date prior to 
February 22, 1999, for the grant of service connection for 
large cell lymphoma with spleen and bone marrow involvement.  
The appeal remained pending at the time of the veteran's 
death.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO) that, in pertinent part, denied the 
appellant's claim for accrued benefits.  

In January 2006, the appellant appeared before the 
undersigned at a Travel Board hearing conducted at the RO.  
At the hearing the appellant submitted additional medical 
evidence along with a waiver of RO review of that evidence.  
The transcript of that hearing has been associated with the 
claims file, and the case is ready for appellate review.  


FINDINGS OF FACT

1.  A claim for service connection for large cell lymphoma 
with spleen and bone marrow involvement was first received 
from the veteran on March 17, 1999.

2.  The March 17, 1999 claim was received more than a year 
after the veteran's discharge from service and was received 
after the date entitlement arose.  


CONCLUSION OF LAW

An effective date prior to February 22, 1999 for the grant of 
service connection for large cell lymphoma with spleen and 
bone marrow involvement, for the purpose of accrued benefits, 
is not warranted.  38 U.S.C.A. § 5121(a) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Board notes that to be consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VA notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The Board concludes that the RO letter sent in April 2004 
adequately informed the appellant of the information and 
evidence needed to substantiate her claim, complied with VA's 
notification requirements and set forth the laws and 
regulations applicable to her claim.  The appellant was 
notified and aware of the evidence needed to substantiate her 
claim, and of the allocation of responsibilities between 
herself and VA in obtaining such evidence.  She was, in 
essence, told to submit all pertinent evidence she had in her 
possession pertaining to the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this regard, the 
appellant submitted additional medical evidence.  The April 
2004 notice predated the initial adjudication of the claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  
The record reflects that the RO obtained the veteran's 
service medical records, and post-service medical records 
identified.  As such, the record is sufficient for a 
decision.

In light of the foregoing, the duty to notify and assist has 
been satisfied in this case.  The Board will proceed with an 
analysis below.

II.  Analysis

The appellant asserted at her January 2006 hearing that she 
is entitled to additional accrued disability compensation 
benefits.  She testified that that while the veteran did not 
have a diagnosis of large cell lymphoma prior to February 22, 
1999, it is obvious from the medical evidence that the 
veteran had large cell lymphoma long before that date.  She 
pointed out that when the large cell lymphoma was finally 
diagnosed, it was Stage IV, which is the last stage.  The 
appellant asserted that the VA medical records in 1997 
clearly showed that the veteran had symptoms of large cell 
lymphoma, but at that time VA had failed to diagnose the 
veteran's disease.  The appellant stated that the VA should 
have had heightened awareness to the fact that the veteran's 
symptoms were actually those of large cell lymphoma because 
the veteran was on the Agent Orange registry.

The record reveals that the veteran was first diagnosed with 
large cell lymphoma on February 22, 1999.  In March 1999, a 
private physician stated that the veteran had had symptoms of 
large cell lymphoma for two years prior to being diagnosed 
with the disease.  

The veteran's claim for entitlement to service connection for 
large cell lymphoma was first received on March 17, 1999.  

The veteran died in July 2001.  The governing law applicable 
in cases where the veteran died prior to December 16, 2003 
provides that, upon the death of a veteran, periodic monetary 
benefits to which he was entitled to, on the basis of 
evidence in the file at the date of death (accrued benefits), 
and due and unpaid for a period not to exceed two years, 
shall, upon the death of such individual, be paid to a living 
person, including the veteran's spouse.  38 U.S.C.A. 
§ 5121(a) (West 2002).  The phrase "not to exceed two 
years" has been interpreted by the Federal Circuit as not 
limiting survivors of veterans to recovery only of those 
benefits that accrued in the two years immediately preceding 
a veteran's death.  Rather, § 5121(a) (as in effect prior to 
December 16, 2003) limits the total accrued benefit payments 
that a survivor may receive to those accrued benefits due and 
unpaid for up to a two-year period.  Terry v. Principi, 367 
F.3d 1291 (Fed. Cir. 2004). 

The Board notes that 38 U.S.C. § 5121(a) was revised by the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
effective December 16, 2003.  This revision repealed the two-
year limit on accrued benefits so that a veteran's survivor 
may receive the full amount of an award for accrued benefits; 
however, this revision relates only to cases where the 
veteran's death occurred on or after the date of enactment, 
December 16, 2003.  It does not affect cases involving deaths 
prior to that time, such as this case.

Except as otherwise provided, the effective date of an 
evaluation ...based on an original claim, or a claim for 
increase,...will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).  A claim for 
direct service connection will be effective from the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2). 

In this case the pertinent facts are not in dispute.  The 
veteran's claim for entitlement to service connection for 
large cell lymphoma was received more than a year after 
discharge from service.  The veteran's claim for service 
connection for large cell lymphoma was also received after he 
developed that disease (after entitlement arose).  Since 
receipt of claim was more than a year after discharge from 
service, and later than the date entitlement arose, the law 
does not provide for an effective date prior to the March 17, 
1999 receipt of claim.  See 38 C.F.R. § 3.400(b)(2).  

The Board does not dispute the appellant's assertions that 
the veteran had large cell lymphoma for several years prior 
to the first diagnosis on February 22, 1999.  While it is 
most unfortunate that the veteran's disease was not diagnosed 
for so long, despite the symptoms recorded on his treatment 
records, and despite the fact that the veteran was on the 
Agent Orange registry, this does not change the facts that 
are controlling.  It is the date of receipt of the veteran's 
claim for service connection that is controlling.  The claims 
files do not reveal, and the appellant does not claim, that 
any document was received by VA prior to March 17, 1999 that 
could be considered a claim for service connection for large 
cell lymphoma.

Consequently, the appellant is not entitled to an effective 
date prior to February 22, 






	(CONTINUED ON NEXT PAGE)


1999 for the grant of service connection for large cell 
lymphoma with spleen and bone marrow involvement, for the 
purpose of accrued benefits.


ORDER

Entitlement to an effective date prior to February 22, 1999 
for the grant of service connection for large cell lymphoma 
with spleen and bone marrow involvement, for the purpose of 
accrued benefits, is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


